DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 in the reply filed on 26 February 2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden to search the groups together.  This is not found persuasive because the method of manufacturing and the product made have unique and divergent search requirements that would indeed place an undue search burden upon the Examiner.  This is especially true as for the elected group of the product, the method of how it is made does not patentably change the product itself and thus the Examiner does not examine how the product is made.    
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 16 and 17 are new and part of elected Group I.  Claims 1-17 are pending; Claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-3, 16 and 17 are subject to examination on the merits.

Priority
The instant application is a CON of US Application 15/761,211 (now abandoned) which is 371 of PCT/EP2016/072088 filed 18 September 2016 which claims benefit of foreign priority document FR 1558780 filed 17 September 2015 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 July 2020 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (1962, cited on IDS).
2SCN- ions (See Experimental and Discussion), which does not possess hypothiocyanite ions (SCN-).  
The claims are deemed product by process claims and thus the manner by which the product is made is immaterial if the products produced by different products are one and the same (See MPEP 2113).
With regard to the composition being “stable”, the specification defines this term that the product/composition only slightly loses its properties over time.  Thus, the length of “time” can broadly but reasonably be interpreted as any length of time, e.g. a second or hours or month(s) or year(s), etc.  

Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Min et al. (J. Food Sci., 2005 – cited on IDS).
Min et al. teach an enzymatic methods of making I2SCN- or I(SCN-)2 ions by an enzymatic process which comprises: Lactoperoxidase, Glucose Oxidase, Glucose, KSCN, KI and H2O2 (See Table 1, Materials and Methods – Lactoperoxidase System).  The composition/system was stable for at least 5 days and had antimicrobial activity (See p. 90, 2nd col., 1st full paragraph).  The buffer of the system was Butterfield buffer (e.g. a phosphate buffer) at pH 6.8-7.0 although the noted pH optimum for the lactoperoxidase is lower at pH 5.5 (See p. 91, 1st col., 1st full paragraph).  
	While Min et al. are silent with regard to the system of Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI + H2O2 producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions it is asserted this would inherently be produced given that both KSCN and KI are present in the system and the phosphate buffer system operates at a pH of amount 6.8 (ratio of KI and KSCN is 1.6).  This is consistent with the results in instant Table 1, for example, numbers 16-20 and paragraph 000238.  Similarly, it would be inherent in a system having various ions such which dissociate into various ions (K, I2, SCN), that ISCN ions would also form.  And finally, that said composition would inherently be stable at 4 degrees Celsius in a closed and light protected container for a period of up to five months with little deterioration in activity, because the composition being kept in a cold, dark and enclosed environment are all things that will mitigate decline in antimicrobial activity.  
2O2 produces I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) because one skilled in the art would see the benefit of operating the system at the pH optimum for the enzyme so as to gain maximum efficiency of said enzyme.  One skilled in the art would have a reasonable expectation of success in lowering the system to the pH optimum with an expectation of success given this is an obvious parameter to optimize (See MPEP MPEP 2144.05(II)(A/B)).
	Thus, the teachings of Min et al. anticipate or render obvious claims 1 and 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (cited above and on IDS).
Claim 3 is drawn to the stable composition above I2SCN- or I(SCN-)2 ions and further comprising, for example, lactoferrin.
Along with the lactoperoxidase system taught above, Min et al. also teach that lactoferrin (and lactoferrin hydrolysate) were not quite as effective against P. commune as the lactoperoxidase system above.  They do, however, teach the effectiveness of the lactoferrin would be improved by simply increasing the amount of said lactoferrin (See p. 91, 1st col., 4th paragraph).
Min et al., however, do not teach combining the lactoperoxidase system (Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI + H2O2 producing I2SCN- -)2 ions without hypothiocyanite ions) with the lactoferrin or lactoferrin hydrolysate.  
Nonetheless, it would be obvious to combine the two different antimicrobial compositions into a single composition for further testing (incorporating Min et al. suggestion of increasing the concentration of said lactoferrin) to make a third composition for the exact same intended purpose.  One skilled in the art would be motivated to test the effectiveness of the combined compositions on the inhibition of P. commune to see if it had enhanced inhibition owing to the combination and there would be a reasonable expectation of success in adding two different compositions to make a third composition.  See KSR v. Teleflex, 550 U.S. 398 (2007) and In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), respectively.

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ravensberg et al. (US 6447811 – cited on IDS).
Ravensberg et al. teach an enzymatic methods of making I2SCN- or I(SCN-)2 ions by an enzymatic process which comprises: Lactoperoxidase (35g), Glucose Oxidase (12.5mg), Glucose (1.25g), KI (65mg), KSCN (16.5mg), oil-base, water at pH 6.5 (See Table 1 and Example 1).  The composition/system was stable for at least a period of time, at least 24 hours (See Example 2).  The system demonstrated antifungal properties, killing 99% of V. lecanii within 1 minute.  The ratio of KI to KSCN is about 4.
It is further noted, that while no hydrogen peroxide is added to the system (required for lactoperoxidase catalysis), it is self-generated by having glucose and glucose oxidase 
	While Ravensberg et al. are silent with regard to the system of Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI + producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions it is asserted this would inherently be produced given that both KI and KSCN are present in the system at a ratio of about 4 and the pH of the system is 6.5.  This is consistent with the results in the instant specification and the preferred ratio of KI to KSCN of 4-5 for effectively producing these ions without making hypothyocanite (See paragraph 0104 and Examples).  Similarly, it would be inherent in a system having various ions such which dissociate into various ions (K, I2, SCN), that ISCN ions would also form.  As such, Ravensberg et al. system inherently makes the claimed stable composition.  And finally, said composition would inherently be stable at 4 degrees Celsius in a closed and light protected container for a period of up to five months with little deterioration in activity, because the composition being kept in a cold, dark and enclosed environment are all things that will mitigate decline in antimicrobial activity.  
	On the other hand, it would be obvious that the system of Ravensberg et al. with a KI to KSCN ratio of about 4 would produce I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) because of the efficiency of the system in killing 99% fungus in 1 minute (See Example 1).  One skilled in the art would have a reasonable expectation of success in employing the system as in Example 1 to make as stable composition of I2SCN- or I(SCN-)2 ions without hypothiocyanite ions given the details and directions taught by Ravernsberg et al. in Example 1.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ravensberg et al. as applied to claims 1-2 and 16-17 above, and further in view of Fernaud et al. (Molecular Immunology, 2003 – cited on IDS).
The teachings of Ravensburg et al. are discussed above and incorporated herein.  
Ravensberg et al., however, do not teach combining the lactoperoxidase system (Lactoperoxidase + Glucose Oxidase + Glucose + KSCN + KI (ratio of 4) producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) with lactoferrin.  
Fernaud et al. teach that lactoferrin is well known antimicrobial protein (See Abstract).  Specifically, with regard to its antibacterial properties, it is well known to be a highly effective antibacterial protein (See Section 3.1).  With regard to its antifungal properties, it is known to be highly effective antifungal which wherein its activity has proven synergistic in many instances when added to other antibacterials and antifungals (See section 3.2).
Therefore it would have been obvious to one skilled in the art at the time of filing of the instant application, to the well known antibacterial/antifungal lactoferrin to the antifungal and antibacterial system taught by Ravensberg et al. in order to make a third different composition because they are both intended for the same antibacterial and antifungal methods.  One skilled in the art would especially be motivated to add lactoferrin to the stable composition/system of Ravensberg et al. given that lactoferrin 
          See MPEP 2144.06(I) and In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” (citations omitted).  

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guthrie et al. (US 2004/0052778 – cited herein).
Regarding claims 1-2 and 17, Guthrie et al. teach an enzymatic methods of making I2SCN- or I(SCN-)2 ions by an enzymatic process which comprises: Lactoperoxidase, NaSCN, KI and periodic acid and water (See Example).  The process would necessarily result in ISCN upon rearrangement of the various components in the system.  The composition/system did not lose any activity when stored for six months at room temperature (See paragraph 0059), therefore it would inherently be stable at 4 degrees Celsius in a closed and light protected container for a period of up to five months with little deterioration in activity because the composition being kept in a cold, 
Regarding claim 16, it is taught said composition can be formulated in creams (e.g. spreading agent) and wound dressings (See paragraphs 0031-0039).  
	While Guthrie et al. are silent with regard to the system of Lactoperoxidase + NaSCN + KI + periodic acid producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions it is asserted this would inherently be produced given that both KSCN and KI are present in the system and the system operates at a pH of amount 6.8 (ratio of KI and KSCN is 1.6).  This is consistent with the results in instant Table 1.2.  Similarly, it would be inherent in a system having various ions such which dissociate into various ions (K, I2, SCN), that ISCN ions would also form.  And finally, that said composition would inherently be stable at 4 degrees Celsius in a closed and light protected container for a period of up to five months with little deterioration in activity, because the composition being kept in a cold, dark and enclosed environment are all things that will mitigate decline in antimicrobial activity.  
	Thus, the teachings of Guthrie et al. anticipate or render obvious claims 1-2 and 16-17.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. as applied to claims 1-2 and 16-17 above, and further in view of Fernaud et al. (Molecular Immunology, 2003 – cited on IDS).
The teachings of Guthrie et al. are discussed above and incorporated herein.  
Guthrie et al., however, do not teach combining the lactoperoxidase system (Lactoperoxidase + NaSCN + KI (ratio of about 2) + periodic acid producing I2SCN- or I(SCN-)2 ions without hypothiocyanite ions) with lactoferrin.  
Fernaud et al. teach that lactoferrin is well known antimicrobial protein (See Abstract).  Specifically, with regard to its antibacterial properties, it is well known to be a highly effective antibacterial protein (See Section 3.1).  With regard to its antifungal properties, it is known to be highly effective antifungal which wherein its activity has proven synergistic in many instances when added to other antibacterials and antifungals (See section 3.2).
Therefore it would have been obvious to one skilled in the art at the time of filing of the instant application, to the well known antibacterial/antifungal lactoferrin to the antifungal and antibacterial system taught by Guthrie et al. in order to make a third different composition because they are both intended for the same antibacterial and antifungal methods.  One skilled in the art would especially be motivated to add lactoferrin to the stable composition/system of Gurthrie et al. given that lactoferrin as proven to provide enhanced and synergistic effects when added to other antibacterials/antifungals (See Section 3.2 of Fernaud et al.).  A reasonable expectation of success would be expected when adding lactoferrin to the composition of Guthrie et al. because as noted, they are both intended for the same intended use.
          See MPEP 2144.06(I) and In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” (citations omitted).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 March 2021